Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-7, 9-14, 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


35 USC § 112
The following is a quotation of 35 U.S.C. 112(f)                                                      
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 9-15 include the limitation “means for gathering” which has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “gathering” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The claim recites "means for gathering.” However, the generic placeholder “module for” is not preceded by a structural modifier “gathering.”
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (paragraph (0111)) shows gathering the media identifier may additionally or alternatively be used. The example metadata retriever stores the gathered media identifier in the metadata buffer.” 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claims 9-15 include the limitation “means for communicating to transmit” which has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “communicating to transmit” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The claim recites "means for communicating to transmit.” However, the generic placeholder “means for” is not preceded by a structural modifier “communicating to transmit.”
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (paragraph (0074)) shows figure 4 enables the database proprietor to communicate with other devices and/or entities via the internet.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claims 9-15 include the limitation “means for time shifting” which has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “shifting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The claim recites "means for time-shifting.” However, the generic placeholder “means for” is not preceded by a structural modifier “shifting.”
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (paragraph (0054)) shows figure 3 includes an example metadata retriever, an example configuration retriever, an example time shifted viewing code retriever, an example metadata processor, an example network communicator and an example user identifying information store.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claims 11-13 include the limitation “means for metadata processing” which has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “metadata processing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The claim recites "means for metadata processing.” However, the generic placeholder “means for” is not preceded by a structural modifier “metadata processing.”
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (paragraph (0060)) the example metadata processor analyzes the media identifiers stored in the metadata buffer.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim 12 include the limitation “means for configuration parameter” which has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “configuration parameter” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The claim recites "means for configuration parameter.” However, the generic placeholder “means for” is not preceded by a structural modifier “configuration parameter.”
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (paragraph (0050)) media monitor requests configuration parameters from the central facility. In addition (paragraph (0016) describes the central facility ad a database proprietor.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claims 9-15 include the limitation “means for metadata processing to construct a segment code” which has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “construct a segment code” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The claim recites "means for metadata processing to construct a segment code.” However, the generic placeholder “means for” is not preceded by a structural modifier “constructing a code.”
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (paragraph (0177)) shows a processor of the illustrated example includes a local memory (e.g. a cache) and executes instructions to implement the example SDK provider, the example metadata handler.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Adimatyam et al (US 2010/0262986 A1) in view of Ramaswamy (US 2010/0153982 A1) in view of Ramaswamy et al (US 2009/0070797 A1) in view of Phillips et al (US 2012/0159538 A1) in view of Sull et al (US 2002/0069218 A1). Hereinafter referred as Adimatyam, Ramaswamy, Ramaswamy, Phillips and Sull.
Regarding claims 2, 9 and 16, Adimatyam teaches an apparatus and a non-transitory computer readable storage medium comprising: a metadata retriever to: gather metadata associated with a media presentation on a media device (page 3 paragraph (0028); gather a media identifier corresponding to the media presentation (page 3 paragraph (0031); a time shifted viewing code retriever to transmit a request for a time shifted viewing code from a server of a central facility (history reporting logic may include a web server application configured to provide a web interface for facilitating receipt of the request for viewing history information via network or other suitable data network (page 4 paragraphs (0038)-(0039) also see figure 5), the request including the media identifier (page 6 paragraph (0063)). 
However, Adimatyam is silent in teaching transmitting the media identifier and a timestamp of the media presentation and a network communicator to transmit a monitoring message to a database proprietor, monitoring message including the time shifted viewing code, the metadata, and the media identifier. Ramaswamy teaches on (page 4 paragraphs (0036)-(0037) in the example in which the media source (242) is a PVR and the media source is a set-top box, the signature information derived from the PVR (242) in playback mode can be monitored for time shifted information. For example, when the PVR (242) receives and records media content from the set-top box for later retrieval/viewing by the user/viewer, the library generator generates corresponding signature information of the media content. Such signature information may include, for example, a set of records, each including a time stamp, a signature, and a source ID. […] when the media content from the PVR (242) is subsequently played back, the library generator may process the media content to generate signature information. Again the signature information may include records, each including, for example, a time stamp, a signature that may be substantially similar to the signature generated during the recording of the media content and a source ID representing the PVR (242)). Ramaswamy further teaches the time shifted viewing code determined based on a time of receipt of the request for the time shifted viewing code and a timestamp of the media presentation (page 8 paragraphs (0057)-(0058) also see page 6 paragraph (0043)). 
Therefore, it would be obvious to one of ordinary skill in the art to combine Adimatyam’s reference to include the teachings of Ramaswamy for transmitting the media identifier and a timestamp of the media presentation and a network communicator to transmit a monitoring message to a database proprietor, monitoring message including the time shifted viewing code, the metadata, and the media identifier before the effective filing date of the claimed invention. A useful combination for this is found on Ramaswamy (page 1 paragraph (0005)) the site unit collects a quantity of consumption records and transmits collected consumption records, usually daily, to a central office or central data processing facility of further processing or analysis.
However, Adimatyam and Ramaswamy are silent in teaching monitoring message enabling the database proprietor to provide demographic information associated a user of the media device to the central facility. Ramaswamy teaches on (page 22 paragraph (0175)) the codes received from a peoplemeter remote allow demographic information to be determined, IR and/or RF codes and/or commands from various device manufacturers may be stored in a memory and/or database (e.g. within the devices of the household and/or within one or more databases at the central office) to be used later to match codes/commands logged at the monitored location. 
Therefore, it would be obvious to one of ordinary skill in the art to combine Adimatyam’s and Ramaswamy’s references to include the teachings of Ramaswamy for monitoring message enabling the database proprietor to provide demographic information associated a user of the media device to the central facility before the effective filing date of the claimed invention. A useful combination for this is found on Ramaswamy (page 1 paragraph (0002)) the present disclosure relates generally to media monitoring and, more particularly, to methods, systems, and apparatus for multi-purpose metering.
However, Adimatyam, Ramaswamy and Ramaswamy are silent in teaching a database proprietor separate from the central facility, the database proprietor to maintain user records including the demographic information. Phillips teaches on (figure 2) the headend (15) is separate from the external demographics (320) which maintain user records (also see page 3 paragraphs (0048)-(0049)). 
Therefore, it would be obvious to one of ordinary skill in the art to combine Adimatyam’s and Ramaswamy’s and Ramaswamy’s references to include the Phillips for a database proprietor separate from the central facility, the database proprietor to maintain user records including the demographic information before the effective filing date of the claimed invention. A useful combination for this is found on Phillips (page 1 paragraph (0001)) the present invention relates to television advertising, and in particular the present invention relates to systems/methods for delivering targeted advertisements to a television viewer over a television delivery system.
However, Adimatyan, Ramaswamy, Ramaswamy and Phillips are silent in teaching a metadata processor to construct a segment code, the segment code including: a segment number determined by dividing a difference between a first time corresponding to the media presentation on the media device and a second time corresponding to a beginning of a media presentation day. Sull teaches on (page 26 paragraphs (0330)-(0338)) the delivered metadata might include a set of time codes/frame numbers pointing to the segments of the video content of interest. Since these time codes are defined relative to the start of the video used to generate the metadata, they are meaningful only when the start of the recorded video matches that of the video used for metadata. However, in this scenario, there is a 15 minute time difference between the recorded content on the STB and the content on the metadata server. Therefore, the received metadata cannot be directly applied to the recorded content without proper adjustments. […] the STB can synchronize the time code of the recorded program with respect to the time code used in the metadata by computing the difference between the first and last PTS (presentation time stamp) since the video stream of the broadcast is assumed to be identical to that used to generate the metadata. Sull further teaches a segment pattern corresponding to periods when media was presented on the media device (page 6 paragraph (0057)). Sull also teaches at least one of the metadata retriever, the time shifted viewing code retriever, the metadata processor, or the network communicator to include circuitry (video synchronization is necessary when a TV program is broadcast behind schedule. […] As a result of this matching, the temporal media offset value d is determined, which implies that each representative frame number (or time code) that is received from the server for metadata services has to be added by the offset d (page 26 paragraph (0336)).
Therefore, it would be obvious to one of ordinary skill in the art to combine Adimatyam’s and Ramaswamy’s, Ramaswamy’s and Phillips references to include the Sull for a metadata processor to construct a segment code before the effective filing date of the claimed invention. A useful combination for this is found on Sull (page 1 paragraph (0002)) the present invention relates generally to marking multimedia files. More specifically, the present invention relates to applying or inserting tags into multimedia files for indexing and searching, as well as for editing portions of multimedia files, all to facilitate the storing, searching and retrieving of the multimedia information.

Regarding claims 4, 11 and 18, Adimatyam, Ramaswamy, Ramaswamy, Phillips and Sull teach an apparatus and a non-transitory computer readable storage medium of claims 2, 9 and 16. Ramaswamy teaches the metadata retriever is to store the metadata and the media identifier in a buffer (page 9 paragraph (0078)). Adimatyam teaches analyzing the buffer to determine whether a media segment is complete (page 3 paragraph (0028)); after determining the media segment is complete: construct the monitoring message, the monitoring message including information associated with the media segment (page 2 paragraph (0025)). Ramaswamy teaches clear the buffer (the tag may be configured to clear movement information from a buffer or memory each time it communicates status information (page 15 paragraph (0131)). 
Regarding claims 5, 12 and 19, Adimatyam, Ramaswamy, Ramaswamy, Phillips and Sull teach an apparatus and a non-transitory computer readable storage medium of claim 4, 11 and 18. Adimatyam teaches the metadata processor is to determine whether the media segment is complete based on a presence of a quantity of media identifiers corresponding to a segment length, the quantity of media identifiers including the media identifier (page 3 paragraphs (0030)-(0031)). 
Regarding claims 6, 13 and 20, Adimatyam, Ramaswamy, Ramaswamy, Phillips and Sull teach an apparatus and a non-transitory computer readable storage medium of claim 5, 12 and 19. Ramaswamy a configuration retriever to retrieve configuration parameters from the central facility, the configuration parameters including the segment length (page 2 paragraph (0007)). 
Regarding claims 7 and 14, Adimatyam, Ramaswamy, Ramaswamy, Phillips and Sull teach an apparatus and a non-transitory computer readable storage medium of claims 2 and 9. Ramaswamy teaches the media identifier includes the timestamp and a station identifier (page 4 paragraphs (0036)-(0037)). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424